internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-118578-99 date date h w trust x d1 d2 d3 year year dollar_figurex dollar_figurey state cite dear this is in response to your letter dated date and subsequent correspondence submitted on behalf of trust requesting a ruling that a contribution of x stock be ignored for federal tax purposes and not disqualify trust as a charitable_remainder_unitrust under d of the code h and w established trust under the laws of state on d1 at that time h and w contributed shares of x having an aggregate value of dollar_figurex to trust h and w are the trustees and income beneficiaries of trust trust was intended to qualify as a charitable_remainder_unitrust under sec_664 of the code on d2 of year h and w made an additional_contribution of shares of x to trust the x stock of the second contribution was sold by trust on d3 of year for dollar_figurey article sixth of trust’s governing instrument provides that no additional contributions shall be made to trust after the initial contribution soon after the second contribution was made h and w realized that the second contribution was not permitted under article sixth after this discovery the custodian of trust at the instruction of h and w identified and maintained records of the proceeds of the second contribution no charitable deduction was taken by h and w relating to the second contribution and the proceeds of the second contribution was not used when calculating any unitrust payments of trust h and w as trustees propose to return the proceeds of the second contribution to themselves as the grantors h and w represent that they will amend their individual tax returns for the year and year taxable years h and w will report any capital_gains and dividend income generated by the second contribution of x stock while it was in trust’s account sec_664 of the code sets forth the requirements to be a charitable_remainder_unitrust sec_664 provides that a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of the assets valued annually is to be paid not less often than annually to one or more persons at least one of whom is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals no amount other than the above-described payments may be paid to or for_the_use_of any person other than an organization described in sec_170 following the termination of the payments described above the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 sec_664 provides that the value determined under sec_7520 of such remainder_interest must be at least ten percent of the initial net fair_market_value of all property placed in the trust under the laws of state a fiduciary may accept additional contributions to a_trust unless a prohibition against additional contributions is contained in the trust instrument cite the governing instrument of trust has a specific provision against additional contributions and overrides any statutory authority of h and w as trustees to accept the additional_contribution as h and w as trustees acted without legal authority the acceptance of the second contribution should be viewed as a legal nullity and the second contribution be treated as if never been made based solely on the information submitted we conclude that the second contribution of x stock will be ignored for federal tax purposes and will not disqualify the trust as a charitable_remainder_unitrust under d of the code provided that h and w amend their year and year taxable years tax returns to report any capital_gains and dividend income generated by the second contribution of x stock while it was in the trust’s account no opinion is expressed as to the federal tax consequences of the operation of trust under the provisions of any other section of the code a copy of this letter should be attached to the first federal tax_return that reflects this transaction a copy is enclosed for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust sincerely yours branch j thomas hines acting branch chief office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
